211 S.W.3d 670 (2007)
Marcus MITCHEM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66344.
Missouri Court of Appeals, Western District.
January 23, 2007.
Ruth Sanders, Appellate Defender, Kansas City, MO for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Asst. Attorney General, joins on the briefs, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., EDWIN H. SMITH, and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM.
Marcus E. Mitchem appeals the motion court's denial of his amended motion for post-conviction relief pursuant to Rule 24.035. Mitchem claims that motion court erred because there was no factual basis established for his plea of guilty.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).